EXHIBIT DD MASTER TRUST AGREEMENT FOR SOUTHWESTERN BELL CORPORATION DEFERRED COMPENSATION PLANS AND OTHER EXECUTIVE BENEFIT PLANS By and Between SOUTHWESTERN BELL CORPORATION, PARTICIPATING TRUST TRUSTEES And BOATMEN'S TRUST COMPANY, AS TRUSTEE MASTER TRUST AGREEMENT FOR SOUTHWESTERN BELL CORPORATION SENIOR MANAGEMENT DEFERRED COMPENSATION PLANS AND OTHER EXECUTIVE BENEFIT PLANS This Trust Agreement is made and entered into by and between SOUTHWESTERN BELL CORPORATION, a Delaware corporation (the "Company"), BOATMEN'S TRUST COMPANY, a Missouri corporation (the "Trustee"), and Boatmen's Trust Company as trustee of each Participating Trust (as such term is hereinafter defined). Boatmen's Trust Company acting in its capacity as trustee of each Participating Trust is hereinafter referred to as the "Participating Trust Trustee". The parties agree as follows: The Company and the Participating Trust Trustees hereby establish with the Trustee a trust to hold all monies and other property, together with the earnings, income, additions and appreciation thereon and thereto, as shall be paid or transferred to it hereunder in accordance with the terms and conditions of this Trust Agreement. The Trustee hereby accepts the trust established under this Trust Agreement and agrees to hold, IN TRUST, all monies and other property transferred to it hereunder for the uses and purposes and upon the terms and conditions set forth herein, and the Trustee further agrees to discharge and perform fully and faithfully all of the duties and obligations imposed upon it under this Trust Agreement. PREAMBLE The Company and the Participating Trust Trustees have entered into the following trust agreements, each of which is incorporated herein by this reference, thereby establishing eight separate trusts (each of which is referred to herein as a "Participating Trust"): ·Trust Agreement for Southwestern Bell Corporation Senior Management Deferred Compensation Plan of 1988 ·Trust Agreement for Southwestern Bell Corporation Senior Management Deferred Compensation Plan of 1988 (Early Payment Option) ·Trust Agreement for Southwestern Bell Corporation Senior Management Deferred Compensation Plan ·Trust Agreement for Southwestern Bell Corporation Management Deferred Compensation Plan of 988 ·Trust Agreement for Southwestern Bell Corporation Management Deferred Compensation Plan ·Trust Agreement for Southwestern Bell Corporation Compensation Deferral Plan ·Trust Agreement for Southwestern Bell Corporation Senior Management Supplemental Retirement Income Plan ·Trust Agreement for Southwestern Bell Corporation Management Pension Plan (Benefits In Excess of Code ss. 415 Limitations) The Company and the Participating Trust Trustees wish to establish his trust to facilitate the administration of the Participating Trusts. The Company and/or the respective Participating Trust Trustee shall provide the Trustee with certified copies of the following items: (i) Participating Trust Agreement; and (ii) lists and specimen signatures of representatives authorized to take action in regard to the administration of the Participating Trust and/or this trust, including any changes of such representatives promptly following any such change. The purpose of this trust is to facilitate the administration of the Participating Trusts which were themselves each established for the benefit of eligible participants of the plan to which the Participating Trust relates (each such plan being hereinafter referred to as a "Plan"). This trust shall be and hereby is declared to be subject to the provisions of each Participating Trust. The Company and the Participating Trust Trustees and the Trustee agree that the trust hereby created has been established to facilitate the administration of the Participating Trusts (which themselves were each established to pay obligations of the Company pursuant to a Plan) and is subject to the rights of general creditors of the Company, and accordingly is a grantor trust under the provisions of Sections 671 through 677 of the Internal Revenue Code of 1986 as amended (the "Code"). The Company hereby agrees to report all items of income and deduction of the trust on its own income tax returns; and the Company shall have no right to any distributions from the trust or any claim against the trust for funds necessary to pay any income taxes which the Company is required to pay on account of reporting the income of the trust on its income tax returns. No contribution to or income of the trust is intended to be taxable to Plan participants until benefits are distributed to them. Each Plan is intended to be "unfunded" and maintained "primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees" for purposes of the Employee Retirement Income Security Act of 1974, as amended ("ERISA") and as such is intended not to be covered by Parts 2 through 4 of subtitle B of Title I of ERISA (relating to participation and vesting, funding and fiduciary responsibility). The existence of this trust is not intended to alter this characterization of any Plan. Any additional trust may become a Participating Trust hereunder with the consent of the Company and the Trustee upon adoption of this Agreement and delivery to the Trustee of assets to purchase units hereunder for such trust in accordance with 2.1 and 3.3 hereof. ARTICLE I Effective Date; Duration 1.1Effective Date and Trust Year This trust shall become effective when the Trust Agreement has been executed by the Company, the Participating Trust Trustees and the Trustee and the Company and/or a Participating Trust Trustee has made a contribution to the trust. The trust year shall be the calendar year. 1.2Duration 1.2.1This trust shall continue in effect until all assets of the trust fund are exhausted through distribution of Participating Trust assets in accordance with the provisions of the Participating Trusts or return of Participating Trust assets to the Participating Trust Trustees or to the Company in accordance with Participating Trust provisions. Notwithstanding the foregoing, this trust shall terminate on the day before twenty-one years after the death of the last survivor of all of the present or future participants in any Plan who are now living and those persons now living who are designated as beneficiaries of any such participants in accordance with the terms of any Plan. ARTICLE II Trust Fund 2.1Contributions The Company and the Participating Trust Trustees hereby establish with the Trustee, and the Trustee hereby accepts, a trust consisting of such cash or other property acceptable to the Trustee as shall be paid or delivered to the Trustee from time to time by the Company or any Participating Trust Trustee together with the earnings, income, additions and appreciation thereon and thereto. All such payments and deliveries of cash or other property shall be deemed to be made as of the Valuation Date (as such term is hereinafter defined) coinciding with or next following such payment or delivery and shall purchase units in accordance with the provisions of 3.3. With respect to contributions made by the Company, the Company shall designate the Participating Trust for which such contributions are made; provided, however, the Company may designate that funds it contributes not be allocated to any Participating Trust but instead that such contribution be allocated to the Company's account that shall be maintained hereunder. The Trustee shall hold the fund in trust and manage and administer it in accordance with the terms and provisions of this Agreement. Before a Potential Change in Control (as such term is defined in the Participating Trusts), subject to 3.2.1, the Trustee shall transfer from the Company's account hereunder to the account of any Participating Trust such amount as the Company directs. Upon a Potential Change in Control, any funds then held in the Company's account hereunder shall be allocated as of the Valuation Date coinciding with or next following the Potential Change in Control to the Participating Trusts hereunder. The amount allocated to each such Participating Trust shall be that portion of the total amount in the Company's account that is proportional to the ratio of a Participating Trust's Potential Change in Control Funding Amount (as such term is defined in the Participating Trusts) to the aggregate of the Potential Change in Control Funding Amounts of all of the Participating Trusts. 2.2Investments 2.2.1The trust fund may be invested primarily in insurance or annuity contracts ("Contracts"). Such Contracts may be purchased by the Company and transferred to the Trustee by the Company or a Participating Trust Trustee as in-kind contributions or may be purchased by the Trustee with the proceeds of cash contributions (or may be purchased upon direction by the Company pursuant to 2.2.2 or an Investment Manager pursuant to 2.2.4). The Company's contributions to the trust shall include sufficient cash to make projected premium payments on such Contracts and payments of interest due on loans secured by the cash value of such Contracts, unless the Company makes such payments directly. The Trustee shall have the power to exercise all rights, privileges, options and elections granted by or permitted under any Contract or under the rules of the issuing insurance company ("Insurer"), including the right to obtain policy loans against the cash value of the Contract. The Company or a Participating Trust Trustee or a Committee (as such term is defined in the Participating Trusts) may from time to time direct the Trustee in writing as to the designation of the beneficiary of a Plan participant under a Contract for any part of the death benefits payable to such beneficiary thereunder, and the Trustee shall file such designation with the Insurer. 2.2.2The trustee shall invest the trust fund in accordance with written directions by the Company. However, after a Change in Control (as such term is defined in the Participating Trusts) no investments shall be made in any securities or instruments issued by the Company or other assets of the Company without the written Consent of Participants (as such term is defined in the Participating Trusts). The Trustee shall act only as an administrative agent in carrying out directed investment transactions and shall not be responsible for the investment decision. If a directed investment transaction violates any duty to diversify, to maintain liquidity or to meet any other investment standard under this trust or applicable law, the entire responsibility shall rest upon the Company. The Trustee shall be fully protected in acting upon or complying with any investment objectives, guidelines, restrictions or directions provided in accordance with this paragraph. Notwithstanding the foregoing, after a Change in Control the Company shall no longer be entitled to direct the
